COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00090-CV


Joe Burkett, Carolyn A. Burkett,          §   From the 236th District Court
Randy Williams, Bryon Ross Baird,
Dr. Nina Speairs, William Wade,           §
Bobby Sides, Marsha Sides, Daniel
Hoenig, Margaret Hoenig, Frank            §
Reed, Karen L. Reed, Stephen
Vandekieft, Stephanie Vandekieft,         §   of Tarrant County (236-255355-11)
Adam Siegel, Carol Siegel, Ran
Shnitzer, Jason Weiser, Sherrie
                                          §
Weiser, Ronald L. Culp, Rhonda J.
Culp, Cindy L. Rehor, Ron L.
Russell, Donna M. Russell, Dan E.         §
Peterson, Lillian J. Peterson, John
Leone, Stephen O’Brien, Rhonda M.         §   April 17, 2014
O’Brien, and Thomas Dieter
                                          §
v.
                                          §
Lake Country Property Owners
Association, Inc.                         §   Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.
      It is further ordered that Appellants Joe Burkett, Carolyn A. Burkett, Randy

Williams, Bryon Ross Baird, Dr. Nina Speairs, William Wade, Bobby Sides,

Marsha Sides, Daniel Hoenig, Margaret Hoenig, Frank Reed, Karen L. Reed,

Stephen Vandekieft, Stephanie Vandekieft, Adam Siegel, Carol Siegel, Ran

Shnitzer, Jason Weiser, Sherrie Weiser, Ronald L. Culp, Rhonda J. Culp, Cindy

L. Rehor, Ron L. Russell, Donna M. Russell, Dan E. Peterson, Lillian J. Peterson,

John Leone, Stephen O’Brien, Rhonda M. O’Brien, and Thomas Dieter shall pay

all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bill Meier
                                          Justice Bill Meier